UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


CHLORIES P. SHORE,                     
                Plaintiff-Appellant,
                 v.
DONALD MARTIN, individually;                    No. 00-2313
WINSTON-SALEM/FORSYTH COUNTY
BOARD OF EDUCATION,
             Defendants-Appellees.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
               Frank W. Bullock, Jr., District Judge.
                          (CA-99-543-1)

                      Submitted: May 29, 2001

                      Decided: June 21, 2001

     Before NIEMEYER, LUTTIG, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Meleisa C. Rush-Lane, LANE & LANE, P.A., Raleigh, North Caro-
lina, for Appellant. Jill R. Wilson, Elizabeth V. LaFollette, BROOKS,
PIERCE, MCLENDON, HUMPHREY & LEONARD, L.L.P.,
Greensboro, North Carolina, for Appellees.
2                          SHORE v. MARTIN
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Chlories P. Shore seeks to appeal the district court’s order granting
the Defendants’ motion for summary judgment. Shore sued her for-
mer employer, the Winston-Salem/Forsyth County Board of Educa-
tion ("the Board"), and Donald Martin, the Superintendent of the
Board of Education, alleging the Defendants violated the Americans
with Disabilities Act of 1990, 42 U.S.C.A. §§ 12101 to 12213 (West
1995 & Supp. 2000) ("ADA"), Title VII of the Civil Rights Act of
1964, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 1994 & Supp. 2000),
and 42 U.S.C.A. § 1983 (West Supp. 2000).*

   After conducting a de novo review and granting all factual infer-
ences in favor of the nonmovant, we affirm the district court’s order
granting the Defendants’ motion for summary judgment. Fed. R. Civ.
P. 56(c); Higgins v. E.I. DuPont de Nemours & Co., 863 F.2d 1162,
1167 (4th Cir. 1988); Anderson v. Liberty Lobby, Inc., 477 U.S. 242,
255 (1986).

   Shore raises two issues. First, Shore asserts the district court erred
in considering the affidavits of David A. Fairall, the Director of Per-
sonnel for the Winston-Salem/Forsyth County Schools, and Superin-
tendent Donald Martin. This claim is without merit. Shore’s
testimony reveals these individuals had personal knowledge of the
events about which they testified. Fed. R. Civ. P. 56(e).

   Second, Shore asserts the district court used the wrong legal stan-
dard in evaluating her ADA and Title VII claims. This claim is with-
out merit. The record reveals that Shore did not present facts to
establish a prima facie case under the ADA or Title VII. Shore does

  *On appeal, Shore does not reiterate her 42 U.S.C.A. § 1983 (West
Supp. 2000) claim.
                           SHORE v. MARTIN                             3
not establish she was disabled. 42 U.S.C. § 12102(2); Sutton v. United
Air Lines, Inc., 527 U.S. 471, 491-92 (1999); Myers v. Hose, 50 F.3d
278, 281-82 (4th Cir. 1995). Shore does not establish that she experi-
enced an adverse employment action. Boone v. Goldin, 178 F.3d 253,
256-57 (4th Cir. 1999); Munday v. Waste Management of N. Am.,
Inc., 126 F.3d 239, 243 (4th Cir. 1997). Finally, Shore does not estab-
lish a claim of discrimination because she fails to show the Defen-
dants used her relative lack of qualifications as a pretext for declining
to hire her as a permanent grant writer and instead offered her a per-
manent position as an assistant principal. Evans v. Technologies
Applications & Serv. Co., 80 F.3d 954, 960 (4th Cir. 1996).

   Accordingly, we affirm. We dispense with oral argument because
the facts and legal contentions are adequately presented in the materi-
als before the court and argument would not aid in the decisional pro-
cess.

                                                            AFFIRMED